DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14-26, which all claims depend upon, recites the limitation:
“wherein the heterophasic propylene copolymer (HECO) has an amount of xylene cold soluble (XCS) fraction in the range of 22 to 45 wt.-%, based on the weight of the polypropylene composition (C)”
The limitation starts by stating that “the heterophasic propylene copolymer (HECO)” has an amount of XCS, implying that the recited range is with respect to the HECO.  However, it also recites that the XCS is with respect to “the polypropylene composition (C)”.
Therefore, it is unclear whether the range for the XCS is with respect to the HECO, composition (C) or is the total amount of XCS in the composition including the HECO, PL and filler. 
Looking to the specification for guidance to interpret the claims raises more doubt. The examples show that the HECO (e.g. HECO1) has an XCS well below 30 (average of the loop, GPR1, GPR2 and GRP3 is about 4.5 wt%) yet the reported XCS (example IE2) is 31.1 suggesting that other material may be considered.  It is acknowledged that examples in the specification may not be inventive as claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14-19, 22-23 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0203908 (herein Kock) optionally evidenced by US 2012/0108728 (herein Tranninger).
As to claim 14, Kock discloses a polypropylene composition (abstract and examples, specifically see example IE1 in table 3) comprising:
(a) 72 (52+20) parts of a heterophasic propylene composition (referred to has HECO 1 (A) and HECO 2).  The HECO 1 (A) has an XCS content of 30 wt% and HECO 2 has an XCS has an XCS of 23 (see table 2).    
(b) 5 parts of a plastomer (referred to as PE1, which is Engage 8200).
(c) 15 parts talc (referred to as Talc 2).  The filler has a D50 of 2 µm (table 3).
It is noted that the XCS is with respect to the HECO.  If the XCS is with respect to the entire composition, it is noted that the plastomer is an elastomer.  See claim 9.   See paragraph 37.  Also note that the plastomer is dispersed in the elastomeric phase of the HECO and the elastomeric phase is the XCS.  See paragraph 48, 116, 118, 139 and 141 of Kock and paragraph 53 of Tranninger for evidence.   Thus, the XCS of the composition is deduced to be about 35 wt% (deduced from IE152*0.30+20*0.23+15) of the polypropylene composition.  
As to claim 15, the MFR (230/2.16) is 12.7 g/10min.  See table 4 and paragraph 49 for the MFR conditions.
As to claim 16, the tensile modulus (TM) is 1758 MPa.  See table 4.  Also note in table 4 that the tensile stress at break (TSB) is 226.9%, the Charpy at 23 oC (IS) is 32.7 kJ/m2 and the Charpy at -20 oC (IS) is 5.3 kJ/m2.
As to claim 17, example IE1 has two HECO are present in about 72 parts and 28 parts (deduced).  HECO1(A) has an IV of XCS (intrinsic viscosity of xylene cold soluble) of 3 dl/g and HECO2 has an IV of XCS (intrinsic viscosity of xylene cold soluble) of 1.2 dl/g.  See table 3.  
As to claim 18, HECO1(A) has an C2 of XS (comonomer of xylene soluble) of 36 wt% and HECO2 has a C2 of XS (comonomer of xylene soluble) of 25 wt%.  See table 3.  Thus, the ratio is about 1.44.   It is noted that the C2 content in the comonomer content and that the XS is at room temperature not cold temperature, however it is reasonable to take the position that the ratio would be substantially the same. 
As to claim 19, as elucidated above, the IV XCS of HECO1(A) is 3 dl/g and HECO2 is 1.2 dl/g.  See table 3.  Thus, the ratio is 3/1.2 is 2.5.  
As to claim 22, the plastomer is a copolymer of ethylene and octene (C8).  See paragraph 146 and examples.
As to claim 23, no other polymers are present in the composition over 5 wt% (HMS-PP is present in 5 wt%).  
As to claim 25, articles comprising the composition are taught.  See paragraph 294, 297 and 298.
As to claim 26, methods of forming molded articles are taught.  See paragraph 298.  While the method isn’t taught for enhancing the paint adhesion, the composition are identical with HECO, plastomer and filler.  Therefore, it is reasonable that the method of forming the molded article would also enhance paint adhesion because identical compositions would yield identical results.  Thus, the claimed enhancing paint adhesion would necessarily be present once the method is performed.

Claim(s) 14-16 and 22-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2410007 (herein Lederer).
As to claim 14, Lederer discloses a polypropylene composition (abstract and examples, specifically see example CE2 and CD1 in table 2) comprising:
(a) 57 (37+20) parts of a heterophasic propylene composition (referred to has HECO 1 (A) and HECO 2).  The HECO1 has an XCS content of 29 wt% and HECO2 has an XCS has an XCS of 15 (see table 1).    Thus, an average of about 
(b) 23 (13+5) parts of a plastomer (referred to as PE1, which is Engage 8200).
(c) 22 (alone or 11+11) parts talc (referred to as Talc 2).  The filler has a D50 of 2 µm (table 2 and description therein).
It is noted that the XCS is with respect to the HECO.  If the XCS is with respect to the entire composition, it is noted that the plastomer is an elastomer.  See table 2.  Also note that the plastomer is dispersed in the elastomeric phase of the HECO and the elastomeric phase is the XCS.  See paragraph 24 and 61.   Thus, the XCS of the composition is deduced to be about 76.73 wt% (deduced from 37*.29+20*.15+23) of the polypropylene composition.  
As to claim 15, the MFR (230/2.16) is 15.6 and 15.4 g/10min.  See table 2.
As to claim 16, the Charpy at 23 oC (IS) is 41 and 47 kJ/m2.  See table 2.
As to claim 22, the plastomer is a copolymer of ethylene and octene (C8).  See paragraph 83 and examples.
As to claims 23-24, no other polymers are present.  See examples.
As to claim 25, articles comprising the composition are taught.  See paragraphs 148-151.
As to claim 26, methods of forming molded articles are taught.  See paragraph 298.  While the method isn’t taught for enhancing the paint adhesion, the composition are identical with HECO, plastomer and filler.  Therefore, it is reasonable that the method of forming the molded article would also enhance paint adhesion because identical compositions would yield identical results.  Thus, the claimed enhancing paint adhesion would necessarily be present once the method is performed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 14-17 and 22-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16-17, 22, 25 and 27-30 of copending Application No. 16/761,757 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.
As to claim 14, copending claim 16 teaches a composition comprising 50 to 90 parts (a), 2 to 25 parts (b) and 8 to 25 parts (c).  The XCS of the composition is taught as 22 wt% or more.  In dependent claim 25, the D50 is taught as less than 5 µm.  Thus, all components are taught and the difference being is that the XCS and the D50 overlaps with the claimed range.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re 
As to claim 15, dependent claim 17 teaches the MFR2 of 5 g/10 min or more.  
As to claim 16, dependent claim 17 teaches a tensile modulus of 800 MPa or more.  
As to claim 17, see copending claims 18 and 21, which teaches overlapping amounts of HECO1 and HECO2 and different IV in the XCS.  
As to claim 22, see copending claim 22.
As to claim 23, see copending claim 27.
As to claim 24, see copending claim 28.
As to claim 25, see copending claim 29.
As to claim 26, see copending claim 30.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764